DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey et al. (U.S. 6,177,749 B1) or Teng (U.S. 2010/0071515 A1 as applied to claims 1-19 above, further in view of Paniogue et al. (U.S. 2019/0070664 A1) and still further in view of Lopez et al. (U.S. 10,252,325 B1).
     Teng teaches a shaft in a hole in a body that is used as a fastener where the shaft is circular in diameter and the hole can be in the form of a polygon (abstract, Figure 4, claim 2).  Hussey teaches a similar structure where a round shaft penetrates a hole in the form of a polygon (abstract, section . 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Rohrmoser et al. (U.S. 6,162,002) and Ishikawa et al. (U.S. 2001/0036327 A1) are cumulative to Teng and Hussey et al.

Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
     Applicant argues that the planar surface of the facet of Hussey et al. does not appear to extend the entire depth of the through hole.  Each of the discs of Hussey et al. appear to have a planar surface which extends the depth of each through hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783